             Case 1:19-cv-00682 Document 1 Filed 03/11/19 Page 1 of 9



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


WANDA SMITH BATTLE                                   )
                                                     )
               Plaintiff,                            )
                                                     ) Case No.:
       v.                                            )
                                                     )
SOUMAYA DEY; JEFF MAROOTIAN; and                     )
DISTRICT OF COLUMBIA DEPARTMENT                      )
OF TRANSPORATTION                                    )
                                                     )
               Defendants.                           )


                                           COMPLAINT


       COMES NOW, Plaintiff Wanda Smith Battle, by and through her attorney of record,

Charles Tucker, Jr. and the TuckerMoore Group, and files this her Complaint for damages. In

support thereof, Plaintiff avers as follows.

                                               PARTIES

   1. Plaintiff Wanda Smith Battle (“Plaintiff”) is an African American, female adult resident

       and citizen of Washington, District of Columbia.

   2. Plaintiff is an employee for the District of Columbia Department of Transportation for the

       purposes of Title VII.

   3. Defendant Soumya Dey (“Defendant Dey”) is an adult male and is/was an employee of

       District of Columbia Department of Transportation.

   4. Defendant Jeff Marootian (“Defendant Marootian”) is an adult male and is/was an

       employee of District of Columbia Department of Transportation.

   5. Defendant District of Columbia Department of Transportation (“Defendant DOT”) is an

       entity registered to conduct business in the District of Columbia.
         Case 1:19-cv-00682 Document 1 Filed 03/11/19 Page 2 of 9



6. Defendant DOT was Plaintiff’s employer for purposes of Title VII.

                              JURISDICTION AND VENUE

7. This is a suit to obtain relief for gender discrimination and race discrimination under Title

   VII of the Civil Rights Act of 1964, as amended. Plaintiff alleges the Defendants subjected

   her to unlawful harassment because of her gender, female, and her race, African-American.

   Plaintiff seeks relief under 42 U.S.C. § 1981 and 42 U.S.C.§ 1983 for violations of her civil

   rights by Defendants.

8. The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1343(a)(4) and 28

   U.S.C. § 2202.

9. Venue is proper in that the alleged acts occurred in the District of Columbia.



                             ADMINISTRATIVE REMEDIES

10. Plaintiff filed with the United States Equal Employment Opportunity Commission

   (“EEOC”) a Charge of Discrimination against Defendant (Charge No. 570-2018-02946).

11. The EEOC issued a Dismissal and Notice of Rights (“Right to Sue Letter”) for Charge 570-

   2018-02946 dated December 11, 2018.

12. Plaintiff initiated this action within 90 days of December 11, 2018.

13. All conditions precedent to the institution of this lawsuit have been fulfilled.

                               FACTUAL ALLEGATIONS

14. Plaintiff is an African-American, female employee of Defendant DOT.

15. As an employee of Defendant DOT, Plaintiff served as a Program Management Analyst in

   the Traffic Operations and Safety Division.

16. Defendant Soumya Dey is or was employed in a supervisory position to Plaintiff.
         Case 1:19-cv-00682 Document 1 Filed 03/11/19 Page 3 of 9



17. While employed by Defendant DOT, Plaintiff has endured discriminative acts from

   Defendant Soumya Dey.

18. Defendant Dey’s conduct includes, but is not limited to, insulting Plaintiff’s competence

   and experience without justification or merit.

19. Defendant Dey’s conduct includes, but is not limited to, stating that Plaintiff lack the

   mental compacity to comprehend complex issue related to her field without justification or

   merit.

20. Defendant Dey’s conduct includes, but is not limited to, insulting Plaintiff’s intelligence

   without justification or merit.

21. Defendant Dey’s conduct includes, but is not limited, denying Plaintiff the ability, on July

   24, 2018, to attend a previously approved conference because he believed that Plaintiff

   lacked the ability to “comprehend.”

22. Defendant Dey’s conduct includes, but is not limited, referring African-American students

   as “those people” and stating that lack the aptitude to be employed by the District of

   Columbia Department of Transportation.

23. Defendant Dey’s racist conduct were only committed towards African-American

   employees and potential employees.

24. Department DOT had actual knowledge of Defendant Dey’s discriminatory acts as Plaintiff

   immediately complained.

25. Further, another employee previously complained about Defendant Dey’s derogatory and

   racists comments regards African-American students.

26. Department DOT failed to take any action against Defendant Dey despite numerous reports

   from employees, including Plaintiff.
         Case 1:19-cv-00682 Document 1 Filed 03/11/19 Page 4 of 9



27. Plaintiff further was responsible for promoting an extremely difficult department from

   noncompliant to compliant within eight months.

28. Plaintiff’s natural next step would have been a promotion.

29. Plaintiff was instead taken out of her position and placed into another position where she

   was forced to bring the department from noncompliant to compliant.

30. An employee with less credential and experience than Plaintiff was placed in Plaintiff’s

   previous position.

31. This employee was allowed to continue Plaintiff’s work and take credit for the work

   Plaintiff had placed in bringing the previous department into compliance.

32. When Plaintiff was placed in her new position, she inquired as to if she would be promoted

   as well.

33. Plaintiff felt as though when she was asked to move in her new position she had no choice.

34. Specifically, whenever Plaintiff was requested to move positions, Defendant Marootian

   stated “you wanna stay here don’t you.”

35. Plaintiff feared that statement meant that if she did not agree to move into the new

   positions, she would be at risk of losing her job.

36. Defendant Marootian’s statement was a form of intimidation against Plaintiff.

37. Defendant Marootian did not display the same harassing and intimidating conduct towards

   similarly situated employees as Plaintiff who were not members of a protected class.

38. Plaintiff never received any promotion.

39. Further, Plaintiff is continuously looked over for promotions and new positions within

   Defendant DOT.

40. Employees who were in a similarly situated position as Plaintiff received promotions.
         Case 1:19-cv-00682 Document 1 Filed 03/11/19 Page 5 of 9



41. Defendants discriminatory conduct took place beginning as early as June 2018 and

   continued through Plaintiff’s employment.

                                         COUNT I

                                     TITLE VII
                               RACE DISCRIMINTAITON

42. Plaintiff adopts the above facts in support of this Count.

43. This is a claim against Defendants Dey, Marootian and DOT under Title VII of the Civil

   Rights Act of 1964, as amended.

44. The conduct of Defendants alleged herein violates Title VII because Plaintiff has been

   required to work in a hostile environment which was tainted by impermissible race

   discrimination, which included the Plaintiff being subjected to repeated harassment and

   intimidation over a period of time.

45. Plaintiff is a member of a protected group and did not welcome the harassing and hostile

   work environment created by Defendants.

46. Plaintiff was discriminated based on her being an African American female.

47. Defendant Dey subjected Plaintiff to derogatory and racist comments in regard to

   Plaintiff’s mental compacity, ability to comprehend, and intelligence causing Plaintiff’s

   work environment to be permeated with discriminatory conduct, ridicule, and insult that

   altered her work conditions.

48. Plaintiff objected to Defendants Marootian and Dey’s conduct, but not action or recourse

   was taken against Defendants Dey or Marootian.

49. Plaintiff objected to Defendant DOT about Defendants Marootian and Dey’s conduct, but

   no action or recourse was taken against Defendant Dey or Marootian.

50. Plaintiff is repeatedly overlooked or denied opportunities for promotions and advancement

   in Department DOT.
             Case 1:19-cv-00682 Document 1 Filed 03/11/19 Page 6 of 9



   51. Plaintiff was continuously placed in position of similar status as her previous position

       despite her credentials and experiences.

   52. Employees in similarly situated positions, and not of a protected class, routinely received

       promotions and advancement in Department DOT.

   53. Whenever Plaintiff was requested to move into similar situated positions, Defendant

       Marootian used intimidating and harassing conduct to intimate Plaintiff to comply with his

       requests.

   54. Defendant Marootian does not use intimidating and harassing conduct with similarly

       situated employees as Plaintiff who are not members of a protected class.

   55. Such unlawful employment practices proximately caused Plaintiff to suffer emotional

       injuries for which she claims damages.

   56. Defendants subjected Plaintiff to offensive and unwanted conduct based on her race which

       was severe or pervasive enough to alter her working conditions.

   57. Defendants Dey, Marootian, and DOT are liable for discriminatory conduct to which they

       subject Plaintiff.

WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests the entry of judgment

under Title VII, as amended against Defendants DOT, Marootian, and Dey pursuant to an Order

awarding:

   a. compensatory damages to be determined by the trier of fact;

   b. nominal damages to be determined by the trier of fact;

   c. punitive damages to be determined by the trier of fact

   d. declaratory and injunctive relief;

   e. that relief which is fair, just, and equitable under the circumstances of this case;

   f. reasonable attorneys fees; and
          Case 1:19-cv-00682 Document 1 Filed 03/11/19 Page 7 of 9



g. the costs of this suit.

                                          COUNT II

                                    TITLE VII
                              GENDER DISCRIMINATION


58. Plaintiff adopts the above facts in support of this Count.

59. This is a claim against Defendants Dey, Marootian, and DOT under Title VII of the Civil

    Rights Act of 1964, as amended.

60. The conduct of Defendants alleged herein violates Title VII because Plaintiff has been

    required to work in a hostile environment which was tainted by impermissible gender

    discrimination, which included the Plaintiff being subjected to repeated harassment and

    intimidation over a period of time.

61. Plaintiff is a member of a protected group and did not welcome the harassing and hostile

    work environment created by Defendants.

62. Plaintiff was discriminated against based on her being an African American female.

63. Defendant Dey subjected Plaintiff to derogatory and racist comments in regard to

    Plaintiff’s mental compacity, ability to comprehend, and intelligence causing Plaintiff’s

    work environment to be permeated with discriminatory conduct, ridicule, and insult that

    altered her work conditions.

64. Plaintiff objected to Defendants Marootian and Dey’s conduct, but not action or recourse

    was taken against Defendant Dey or Marootian.

65. Plaintiff objected to Defendant DOT about Defendants Marootian and Dey’s conduct, but

    no action or recourse was taken against Defendant Dey or Marootian.

66. Plaintiff is repeatedly overlooked or denied opportunities for promotions and advancement

    in Department DOT.
            Case 1:19-cv-00682 Document 1 Filed 03/11/19 Page 8 of 9



   67. Plaintiff was continuously placed in position of similar status as her previous position

      despite her credentials and experiences.

   68. Employees in similarly situated positions, and not of a protected class, routinely received

      promotions and advancement in Department DOT.

   69. Whenever Plaintiff was requested to move into similar situated positions, Defendant

      Marootian would used intimated and harassing conduct to intimate Plaintiff to comply with

      his requests.

   70. Defendant Marootian does not use intimidating and harassing conduct with similarly

      situated employees as Plaintiff who are not members of a protected class.

   71. Such unlawful employment practices proximately caused Plaintiff to suffer emotional

      injuries for which she claims damages.

   72. Defendants subjected Plaintiff to offensive and unwanted conduct based on her race which

      was severe or pervasive enough to alter her working conditions.

   73. Defendants Dey, Marootian, and DOT are liable for discriminatory conduct to which they

      subject Plaintiff.

WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests the entry of judgment

under Title VII, as amended against Defendants DOT, Marootian and Dey pursuant to an Order

awarding:

   a. compensatory damages to be determined by the trier of fact;

   b. nominal damages to be determined by the trier of fact;

   c. punitive damages to be determined by the trier of fact

   d. declaratory and injunctive relief;

   e. that relief which is fair, just, and equitable under the circumstances of this case;

   f. reasonable attorneys fees; and
            Case 1:19-cv-00682 Document 1 Filed 03/11/19 Page 9 of 9



  g. the costs of this suit.

JURY TRIAL DEMANDED.



                                           Respectfully submitted,

                                           /s/ Charles Tucker, Jr.
                                           Charles Tucker, Jr.
                                           TuckerMoore Group
                                           8181 Professional Place, Suite 117
                                           Hyattsville, MD 20785
                                           Phone: 301-577-1175
                                           Email: Charles@tuckerlawgroupllp.com
                                           ATTORNEY FOR PLAINTIFF
